
	
		I
		111th CONGRESS
		2d Session
		H. R. 4959
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Carnahan (for
			 himself, Mr. Fortenberry,
			 Mr. Reichert,
			 Mr. Moran of Virginia,
			 Mr. Sires,
			 Mr. Ehlers,
			 Mrs. Biggert,
			 Mrs. Maloney, and
			 Mr. Dicks) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To strengthen the capacity of the United States to lead
		  the international community in reversing the trends of renewable natural
		  resource degradation around the world that threaten to undermine global
		  prosperity and security and diminish the diversity of life on
		  Earth.
	
	
		1.Short titleThis Act may be cited as the
			 Global Conservation Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Five hundred
			 million people in developing countries depend on fresh water from natural areas
			 that are under threat of degradation.
			(2)Two billion people
			 depend on rapidly diminishing fish stocks for a significant source of their
			 daily protein.
			(3)Wild species
			 provide more than $300,000,000,000 in benefits to world agriculture from
			 natural pest control and the pollination of two-thirds of the crop species that
			 feed the world.
			(4)Plant breeding
			 programs involving genetic enhancements from the wild relatives of agricultural
			 crops have helped feed billions of people around the world and are valued at
			 $115,000,000,000 per year.
			(5)Human degradation
			 of and encroachment into natural ecosystems such as rainforests increases
			 opportunities for the outbreak and spread of animal-borne infectious
			 diseases—similar to AIDS, SARS, avian flu, malaria, schistosomiasis,
			 tuberculosis, and yellow fever—that could cause high levels of mortality and
			 affect major global industries including travel, trade, tourism, food
			 production, and finance.
			(6)Forests prevent
			 catastrophic flooding and severe drought, and coral reefs and mangroves reduce
			 the impact of large storms on coastal populations saving $9,000,000,000 in
			 damages each year and reducing outlays for disaster assistance.
			(7)The destruction of
			 forests mostly in developing countries releases more greenhouse gases than the
			 entire world transportation sector. As one of the most cost effective ways to
			 reduce greenhouse gas emissions, a global forest conservation program could
			 help reduce the cost to the United States of efforts to reduce
			 emissions.
			(8)More than half of
			 the most prescribed medicines in the United States are derived directly from
			 natural compounds or patterned after them. Due to the loss of natural areas and
			 compounds from wild species, one marketable prescription drug is estimated to
			 be lost every two years.
			(9)The U.S. National
			 Intelligence Council expects demographic trends and natural resource scarcities
			 relating to water, food, arable land, and energy sources to lead to
			 instabilities and conflict in the years ahead.
			(10)Illegal logging,
			 fishing, and mining in developing countries flood the international market with
			 low-cost products that undercut the competitiveness of responsible companies in
			 the United States. In the absence of competition from illegal producers, the
			 United States would be able to increase wood product exports by $460,000,000 a
			 year.
			(11)Sound natural
			 resource management, healthy levels of species diversity, and functioning
			 natural ecosystems are vital to alleviating poverty for many communities in
			 developing countries that depend on these resources for food, medicine, housing
			 material, and other necessities.
			(12)Women are
			 especially vulnerable to the threat of natural resource degradation because
			 they produce most of the food and collect most of the firewood in many regions,
			 comprise a large portion of small landholders and small-scale producers, face
			 heightened food insecurity, and have less access to land, other natural
			 resources, credit and resource management assistance.
			(13)The initial
			 stages of a major extinction crisis are occurring now, and as many as
			 two-thirds of all known species could be near extinction by the end of this
			 century. Three-quarters of the world’s terrestrial species are in developing
			 countries that are rapidly destroying their natural areas and habitats.
			(14)The United States
			 does not have a strategy for reversing any of the major renewable natural
			 resource depletion trends around the world and the threats they pose to the
			 nation’s health, security, or economy.
			(15)Several executive
			 branch agencies are engaged in some aspect of international conservation, yet
			 their efforts are not coordinated in a manner that maximizes the effectiveness
			 of the United States’ international conservation efforts overall.
			(16)Participation by
			 the United States in multilateral efforts to conserve natural resources, such
			 as through the World Bank and the Global Environmental Facility, leverages
			 financial commitments by other countries by a much as 14 to one.
			3.DefinitionsIn this Act:
			(1)Developing
			 countries; developing worldThe terms developing
			 countries and developing world mean a country or
			 countries with a relatively low level of material well being and considered
			 developing by the World Bank’s 2009 Country Classification
			 System with 2008 Gross National Income per capita below $11,905.
			(2)Hotspot
			 regionsThe term hotspot regions means regions of
			 the developing world that contain an unusually high concentration of species
			 found nowhere else and that have lost at least 70 percent of their original
			 extent.
			(3)Natural
			 resources or renewable natural resourcesThe terms natural
			 resources and renewable natural resources mean natural
			 resources, including soils, forests, animal and plant populations and products,
			 coral reefs, and water but do not include nonrenewable natural resources such
			 as minerals, oil, and other fossil fuels.
			(4)Sustainable
			 forest management certification systemThe term
			 sustainable forest management certification system means a
			 system of forest monitoring and forest products tracking designed to ensure
			 that forest products are produced using methods that take into account a
			 variety of widely accepted environmental, social, and economic criteria.
			(5)Threatened
			 speciesThe term threatened species means, at a
			 minimum, species identified by the International Union for the Conservation of
			 Nature and its constituent networks of governments, specialist groups, and
			 other stakeholders as having a high probability of global extinction.
			(6)WildernessThe
			 term wilderness means areas of the developing world larger than
			 2,500,000 acres and more than 70 percent intact.
			4.PurposeThe purpose of this Act is to strengthen
			 United States leadership and the effectiveness of the United States response to
			 the worldwide natural resource and biodiversity depletion crisis under existing
			 statutory authority governing United States international assistance for
			 conservation by—
			(1)establishing a
			 comprehensive global natural resource and biodiversity conservation assistance
			 strategy for United States Government activities assisting developing countries
			 that includes a plan for—
				(A)addressing major
			 natural resource degradation trends relating to human well-being and
			 environmental sustainability such as loss of soils, watersheds, wilderness,
			 fish stocks, forests, species, and other critical resources;
				(B)identifying clear
			 goals, priorities, and benchmarks of success;
				(C)the phased
			 expansion of existing critical programs where necessary;
				(D)improved
			 coordination among executive branch agencies engaged in international
			 conservation in order to clarify roles, reduce duplication, and enhance
			 effectiveness; and
				(E)improved
			 integration of conservation goals within the development, security, and other
			 foreign policy priorities of the United States;
				(2)providing
			 authorization for funding for United States efforts to help address the major
			 threats to natural resources, species, and ecosystems in developing countries;
			 and
			(3)improving
			 coordination among the United States, foreign governments, and international
			 organizations in effectively delivering conservation assistance through
			 governments, multilateral organizations, private organizations, and local
			 communities and community partnerships.
			IPolicy Planning
			 and Implementation
			101.Comprehensive
			 United States international conservation strategy
				(a)In
			 generalThe President, acting through the Coordinator for Global
			 Conservation designated pursuant section 102, shall, not later than one year
			 after the date of the enactment of this Act, establish a comprehensive and
			 integrated strategy (hereafter referred to as the International
			 Conservation Strategy) to help combat global natural resource and
			 biodiversity degradation in developing countries and that builds on existing
			 bilateral and multilateral programs and strengthens the capacity of the United
			 States to collaborate with developing countries and other donor countries and
			 the private sector and be an effective leader of an international effort of
			 such Strategy.
				(b)Programmatic
			 approachThe International Conservation Strategy established
			 pursuant to subsection (a) shall provide a comprehensive Government-wide plan
			 of action to address global natural resource and biodiversity degradation that
			 identifies specific and measurable goals, benchmarks, and time frames,
			 including—
					(1)advancing
			 conservation in the world’s most ecologically and economically important
			 terrestrial wilderness areas and marine ecosystems such that conservation or
			 sustainable development consistent with long-term conservation has been
			 achieved on an area of land exceeding 2,000,000 square miles and an area of sea
			 exceeding 6,000,000 square miles;
					(2)protecting 34
			 discrete hotspot regions that provide a high level of economic benefit to human
			 communities as well as a high concentration of genetic and other natural
			 resources;
					(3)helping developing
			 countries address unlawful, unreported, and unregulated fishing in ten
			 developing countries where fish stocks are severely depleted and regional
			 fishing economies threatened through increased surveillance and
			 enforcement;
					(4)safeguarding
			 natural areas providing fresh water to 12 major urban centers in developing
			 countries or 50,000,000 people in developing countries;
					(5)advancing
			 enforcement efforts against unlawful wildlife trafficking operations in ten
			 centers of the unlawful global wildlife trade;
					(6)stabilizing or
			 reversing renewable natural resource scarcity trends in three regions that are
			 vulnerable to conflict, instability, or mass migration from natural resource
			 depletion; and
					(7)expanding
			 substantially the amount of economically and ecologically significant forested
			 land under a credible sustainable forest management certification
			 system.
					(c)Coordination and
			 leverageThe International Conservation Strategy shall coordinate
			 and leverage the participation of relevant executive branch agencies, foreign
			 governments, and the private sector in ways that—
					(1)clarify United
			 States efforts to address the conservation crisis within the broader United
			 States development, foreign policy, and security agendas;
					(2)establish policy
			 guidance to link investments in specific conservation programs to the broader
			 goals of advancing economic development, alleviating poverty, improving United
			 States economic competitiveness, protecting global public health, improving the
			 access of women to natural resources, and reducing resource scarcities that
			 have the potential to lead to civil instabilities, mass migrations, and
			 conflict;
					(3)reflect
			 Government-wide policy that encompasses the programs of and reduces duplication
			 among executive branch agencies that influence or engage in international
			 conservation;
					(4)provide a plan to
			 identify and improve United States policies that could be undermining the
			 conservation of critical natural resources and biodiversity abroad; and
					(5)seek to encourage
			 and leverage participation from the private sector, other donor governments,
			 governments of developing countries, international financial institutions, and
			 other international organizations to implement such Strategy.
					(d)RevisionNot
			 later than five years after the International Conservation Strategy is
			 established, such Strategy shall be revised to reflect—
					(1)new information
			 collected pursuant to the implementation of such Strategy;
					(2)advances in the
			 understanding of biological diversity, the economic and security impacts of
			 renewable natural resource degradation, and climate change; and
					(3)the impacts of
			 climate change on conservation, biodiversity, and human needs.
					102.Policy
			 implementation
				(a)CoordinatorThe
			 President shall designate an individual to serve in the Executive Office of the
			 President as the Coordinator for Global Conservation (hereafter referred to as
			 the Coordinator). The Coordinator shall—
					(1)advise the
			 President on international conservation-related issues;
					(2)oversee the
			 development and implementation of the International Conservation Strategy
			 established pursuant to section 101(a);
					(3)enhance program
			 and policy coordination among the relevant executive branch agencies in
			 implementing the International Conservation Strategy by ensuring that each
			 relevant executive branch agency undertakes programs primarily in those areas
			 where each such agency has the greatest expertise, technical capabilities, and
			 potential for success and ensuring that agencies avoid duplication of
			 effort;
					(4)evaluate the
			 effectiveness of the international conservation programs of the relevant
			 executive branch agencies in meeting the goals of the International
			 Conservation Strategy by developing and applying specific performance
			 measurements;
					(5)assess and certify
			 the adequacy of the budgets for the international conservation programs of the
			 relevant executive branch agencies in meeting the goals of the International
			 Conservation Strategy, and submit to the heads of the departments and agencies
			 with responsibilities under such Strategy by July 1 of each year budget
			 recommendations, including requests for specific initiatives that are
			 consistent with the President’s priorities under such Strategy;
					(6)take such actions
			 as are necessary to ensure that the climate change, export and business
			 development, trade, and development and humanitarian assistance polices of the
			 various executive branch agencies advance the interests of the United States in
			 conserving critical global natural resources and biodiversity;
					(7)identify
			 innovative pilot projects or underfunded programs for early or immediate
			 funding that are important for demonstrating or further developing conservation
			 methodologies or approaches likely to be important to the success of the
			 International Conservation Strategy;
					(8)identify
			 innovative pilot projects or underfunded programs that result in expanding the
			 access of women to sustainably managed natural resources and to techniques for
			 improved natural resource management;
					(9)expand
			 significantly the role of private sector leveraging in United States bilateral
			 global conservation assistance by substantially expanding programs that
			 leverage private sector contributions, such as the Agency for International
			 Development’s Global Development Alliance in the conservation sector;
			 and
					(10)take such actions
			 as are necessary to use diplomatic mechanisms, relevant international
			 institutions and agreements, and other appropriate mechanisms to lead other
			 countries toward the goals and actions of the International Conservation
			 Strategy, together with commitments of increased funding for meeting such
			 goals.
					(b)Interagency
			 working group on global conservation
					(1)EstablishmentThe
			 Coordinator shall establish in the executive branch the Interagency Working
			 Group on Global Conservation (hereafter referred to as the interagency
			 group).
					(2)DutiesThe
			 interagency group shall—
						(A)advise the
			 Coordinator on the development and implementation of the International
			 Conservation Strategy;
						(B)assist the
			 Coordinator in discharging the responsibilities of the Coordinator specified in
			 subsection (a);
						(C)review policies
			 that may be obstacles to achieving the goals of the International Conservation
			 Strategy;
						(D)oversee and report
			 on the implementation of the strategy within the relevant executive branch
			 agencies;
						(E)advise the
			 Coordinator of measures to increase appropriate agency participation in and
			 interagency coordination on conservation projects; and
						(F)meet regularly to
			 review progress on the objectives described in subparagraphs (A) through
			 (E).
						(3)MembershipThe
			 interagency group shall consist of officials in relevant executive branch
			 agencies responsible for overseeing and implementing programs that conduct
			 international conservation activities or affect the ability of the United
			 States to achieve the goals of the International Conservation Strategy, as well
			 as officials capable of providing information to the Coordinator that can aid
			 in the development and implementation of such Strategy.
					103.President’s
			 advisory committee on global conservation
				(a)EstablishmentThe
			 President shall establish the President’s Advisory Committee for Global
			 Conservation (hereafter referred to as the Advisory Committee)
			 to ensure that the best scientific expertise and the concerns of relevant
			 public constituencies are reflected in the international conservation policies
			 of the United States.
				(b)DutiesThe
			 Advisory Committee shall—
					(1)advise the
			 President on the development and implementation of the International
			 Conservation Strategy established pursuant to section 101(a);
					(2)assist the
			 Coordinator in the implementation of the Coordinator’s responsibilities in
			 accordance with section 102;
					(3)review
			 periodically the progress of such Strategy and at least on an annual basis
			 bring to the attention of the Coordinator innovative pilot projects that
			 further develop conservation methodologies likely to be important to the
			 success of the International Conservation Strategy; and
					(4)take steps to
			 educate the public about the global conservation programs of the United
			 States.
					(c)MembershipThe
			 Advisory Committee shall consist of at least 25 members, of whom—
					(1)not fewer than four
			 shall be selected from representatives of United States universities or
			 nongovernmental organizations and have an expertise in international
			 conservation;
					(2)not fewer than two
			 shall be selected from representatives of United States universities or
			 nongovernmental organizations and have an expertise in the relationship among
			 natural resources, biodiversity, economic development, and poverty
			 alleviation;
					(3)not fewer than two
			 shall be selected from representatives of United States private businesses or
			 trade associations and have an expertise in the relationship between global
			 natural resource conservation and the competitiveness of the United States
			 economy or key industries;
					(4)not fewer than two
			 shall be former members of Congress or former high level officials in the
			 executive branch;
					(5)not fewer than two
			 shall represent religious institutions or communities of faith;
					(6)not fewer than one
			 shall be an expert on the effects of natural resource degradation on women’s
			 lives and livelihoods;
					(7)not fewer than one
			 shall be selected from a zoological institution with expertise in in situ and
			 ex situ conservation;
					(8)not fewer than one
			 shall be selected from representatives of United States universities or
			 nongovernmental organizations and have an expertise in global freshwater water
			 supply;
					(9)not fewer than one
			 shall be selected from representatives of United States universities or
			 nongovernmental organizations and have an expertise in the relationship between
			 natural resource conservation and food security;
					(10)not fewer than
			 one shall be selected from representatives of United States universities or
			 nongovernmental organizations and have an expertise in the effects of climate
			 change on natural resources and biological diversity;
					(11)not fewer than
			 one shall be a former member of the United States Armed Forces and have an
			 expertise in natural resource scarcity and conflict and security issues;
					(12)not fewer than
			 one shall be selected from representatives of United States universities or
			 nongovernmental organizations and have an expertise in infectious diseases that
			 can be shared between animal and human populations; and
					(13)not fewer than
			 one shall be selected from the arts or the media.
					(d)Period of
			 appointmentEach member of the Advisory Committee shall be
			 appointed for a term of three years except that of the initial members of the
			 committee in which one-third of the members shall be appointed for a term of
			 two years, one-third shall be appointed for a term of three years, and
			 one-third shall be appointed for a term of four years.
				(e)MeetingsThe
			 Advisory Committee shall convene at the request of the chairperson who shall be
			 selected by the Coordinator or, at the discretion of the Coordinator, selected
			 by a majority vote of the members of the Advisory Committee.
				(f)ReportingThe
			 Advisory Committee shall report to the Coordinator on its deliberations,
			 conclusions, and recommendations.
				(g)ExpensesThe
			 members of the Advisory Committee shall be allowed travel expenses, including
			 per diem in lieu of subsistence, at rates authorized for employees of agencies
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from their homes or regular places of business in performance of services for
			 the committee.
				(h)ExemptionThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the work
			 process and recommendations of the Advisory Committee.
				104.Reporting
				(a)Annual reports,
			 including best practices reportsNot later than one year after
			 the date of the enactment of this Act and annually thereafter, the President
			 shall transmit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on the development and implementation of the International Conservation
			 Strategy established pursuant to section 101(a) assessing progress made during
			 the preceding year and highlighting the programs receiving financial assistance
			 from the United States that have the potential for replication or adaptation,
			 particularly at low cost, across international conservation programs.
				(b)Program
			 reviewNot later than four years after the date of the enactment
			 of this Act, the President shall transmit to the committees referred to in
			 subsection (a) a report assessing progress made during the preceding four years
			 and evaluating the effectiveness of United States global conservation programs
			 in achieving the International Conservation Strategy.
				(c)Publication of
			 reportsThe Coordinator shall ensure that all reports required by
			 this section are published on the White House Web site or another appropriate
			 Web site.
				105.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			IIMultilateral
			 Programs
			201.PurposeThe purpose of this title is to leverage
			 significantly United States financial commitments to global natural resources
			 conservation by encouraging other countries to make substantial commitments of
			 funding and other forms of assistance to a comprehensive and coordinated
			 international natural resource and biodiversity conservation assistance
			 strategy in order to promote economic development, human health, food and water
			 security, environmental sustainability, the protection of biodiversity, and
			 local and regional security.
			202.Diplomatic
			 goals and venues
				(a)GoalsCongress
			 urges the President to work with the world’s major foreign assistance donor
			 countries to—
					(1)develop a
			 comprehensive and coordinated international conservation assistance strategy
			 consistent with the priorities identified in the United States International
			 Conservation Strategy established pursuant to section 101(a);
					(2)identify
			 innovative and efficient multilateral mechanisms that can be used to coordinate
			 international action by all participating donor countries, identify and reduce
			 duplication of efforts among such donors, achieve the most cost effective
			 investments, and leverage international foreign assistance with meaningful
			 financial and other commitments in recipient countries;
					(3)agree on funding
			 requirements and funding goals from all participating donor countries;
					(4)negotiate a
			 timetable for achieving such Strategy’s goals; and
					(5)promote existing
			 multilateral initiatives designed to identify meaningful levels of interim
			 funding for forest conservation in developing countries in advance of the
			 implementation of any international program to reduce greenhouse gas emissions
			 from forest destruction and degradation.
					(b)VenuesCongress urges the President to explore
			 opportunities for achieving the goals identified in this section within the
			 context of United States bilateral diplomacy with other important international
			 donor countries, bilateral diplomacy with newly emerging donor countries, and
			 all appropriate multilateral venues.
				
